Citation Nr: 1537840	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  03-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 20 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to November 1956.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2009 rating decision the Veteran was granted a total disability rating based on individual unemployability (TDIU) retroactively effective from April 9, 2004.  He had a hearing at the RO in June 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the paperless claims file, so is of record.

There have been prior remands of this claim, most recently in December 2014 to have the Veteran undergo another VA compensation examination reassessing the severity of his left knee disability, particularly the instability component.

A June 2015 rating decision since issued, on remand, granted service connection for limitation of extension of the left knee and assigned a separate 30 percent rating for it as of March 31, 2015, the date of the VA compensation examination the Veteran had undergone on remand.  A May 2015 Supplemental Statement of the Case (SSOC), however, continued denying an initial rating higher than 20 percent for the left knee instability, so this component of the disability is again before the Board, although the Veteran also has a separate 10 percent rating for arthritis of his left knee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2).



FINDING OF FACT

The Veteran has moderate, as opposed to severe, instability of his left knee.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 percent for this left knee instability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the evidence (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, notice under § 5103(a) is no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  As service connection was granted in this case, VA's notice obligation concerning this claim has been met.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where the underlying claim for service connection has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any "downstream" elements of the claim, notably, as concerning the disability rating and effective date assigned).  

According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, also as mentioned since has been provided SSOCs, citing the statutes and regulations governing the rating of this disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  He therefore has received all required notice concerning this downstream initial-rating claim.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).

The VCAA further provides that VA has a duty to assist the Veteran in developing this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty also has been met.  The Veteran's VA and private treatment records have been obtained.  He was afforded a VA compensation examination in November 2010.  In February 2011 a medical opinion was obtained with an addendum in April 2014.  He also as already mentioned was afforded a VA compensation examination in March 2015, on remand, the results of which were the basis for assigning a separate 30 percent rating for the limitation of extension of his left knee, that is, apart from the 20 percent rating he has for the instability and 10 percent rating for the arthritis.  These examinations and consequent opinions provide the findings needed to address the applicable rating criteria.  Hence, these examinations and opinions are adequate for rating purposes such that he does not need to be reexamined or another opinion obtained.  38 C.F.R. §§ 3.327(a), 4.2.  Moreover, there was compliance, certainly substantial compliance, with the Board's most recent (December 2014) remand directives in having the Veteran undergo that most recent March 2015 VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As for the June 2010 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ, the undersigned, noted the basis of the prior determination and the elements of the claim that were lacking to substantiate it.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).

In light of all that has occurred, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist him with this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In deciding what rating is appropriate, consideration must be given to the history of the disability and all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition, else, this would violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in a diagnostic code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board accordingly will consider whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When evaluating musculoskeletal disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (meaning 0-percent disabling) under the applicable DC. The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But his lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  The ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).


Historically, in February 2009, in relevant part, the Board granted service connection for left knee arthritis.  Subsequently, in May 2009, when implementing the Board's grant, the RO assigned an initial 10 percent rating for the left knee arthritis retroactively effective from May 2, 2001, the date of receipt of this claim.  The Veteran appealed for a higher initial rating.  In a September 2010 decision during the pendency of the appeal, the Board remanded the claim for a higher initial rating for the left knee arthritis for further development and consideration.  The Appeals Management Center (AMC), which did the additional development of the claim for left knee arthritis, issued a decision in April 2011 granting a separate 10 percent rating for left knee ligament instability retroactively effective as of November 18, 2010, coinciding with the date of a VA compensation examination on remand.  The AMC also issued an SSOC in April 2011 denying a combined rating higher than 20 percent for the left knee disability, so for both the arthritis and instability.  The 10 percent rating for the arthritis and the 10 percent rating for the instability combined to 20 percent under VA's combined ratings table - 38 C.F.R. § 4.25.  See also VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998), permitting the assignment of these separate ratings for knee arthritis and instability. 

In August 2011, the Board denied an initial rating higher than 10 percent for the arthritis but, instead, remanded the claim for a higher initial rating for the instability for still further development - namely, for an opinion concerning its severity, especially in terms of whether it was slight, moderate or severe.  In August 2014, and as a consequence, the rating for this instability was increased from 10 to 20 percent as of November 18, 2010, so as of the same retroactive effective date.  The Veteran continued his appeal for an even higher rating for this instability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible ratings for this disability, unless he expressly indicates otherwise).  In December 2014, the Board again remanded the claim for the left knee instability component for consideration of a rating higher than 20 percent after having the Veteran reexamined.  And, as mentioned, he had this additional VA compensation examination in March 2015 and, based on the results, the AMC granted a still additional 30 percent rating for limitation of extension of his left knee.  He therefore now has 3 separate ratings for his left knee disability.

Since as mentioned his claim for an increased disability rating for his left knee instability arises from his disagreement with the initial rating assigned following the granting of service connection, some discussion of the Fenderson case is warranted.  In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased rating of a service-connected disability and a case in which the Veteran expressed dissatisfaction with the assignment of an initial disability rating where the disability in question had just been service connected.  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court held that the current level of disability is of primary importance.  In the Fenderson scenario, however, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  The Court also since has extended this practice even to increased-rating claims that do not involve initial ratings, so even established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee instability is currently rated as 20-percent disabling effective from November 18, 2010 under DC 5257.  Under DC 5257, which concerns to "other" impairment of the knee, including recurrent subluxation or lateral instability, a 20 percent rating is for moderate consequent impairment, and a 30 percent rating is for severe impairment.  38 C.F.R. § 4.71a, DC 5257.

During the November 2010 VA joints examination, the Veteran reported sustaining a football injury to his left knee as a teenager that was fine when he joined the military.  However, he was a paratrooper in service, which entailed daily ten-mile runs, repetitive bending, kneeling, and squatting, which in turn aggravated his pre-existing left knee condition.  He is additionally service-connected for a low back disability (idiopathic scoliosis of the lumbar spine with degenerative disc disease), also for associated bilateral (so left and right) lower extremity radiculitis and radiculopathy, which together also contribute to gait abnormalities leading to increased pain in his knees, therefore including his left knee in particular.  He stated his knee is progressively worse.  His treatment includes using a hinged knee brace on the left knee, a cane, and avoiding bending and lifting activities.  He described left knee symptoms of giving way, instability, pain, stiffness, weakness and decreased speed of joint motion.  He had episodes of dislocation or subluxation one to three times a month, and locking episodes weekly.  He was unable to stand for more than a few minutes and was unable to walk more than a few yards.  On objective physical examination, he had an antalgic gait.  There was left knee crepitus, tenderness and instability.  There was positive Lachman's maneuver, crepitation, clicks or snaps, grinding and subpatellar tenderness.  There was meniscus abnormality.  McMurray's test was positive.  There was no evidence of pain with active motion on the left side.  Flexion was to 100 degrees; extension was normal, so to 0 degrees.  There was objective evidence of pain following repetitive motion, but there was no additional limitations after three repetitions of range of motion.  There also was no joint ankylosis.  X-rays revealed moderate patellar spurring and chondromalacia, superior patellar enthesophyte, 1.5 cm calcified synovial cyst/osteochondroma in the popliteal region, moderate narrowing of medial compartment with reactive change at medial tibial plateau and 2 mm medial subluxation of femoral condyle upon tibial plateau.  The impression was moderate tricompartmental degenerative joint disease (DJD), i.e., arthritis of the left knee with possible synovial chondromatosis/calcified popliteal cyst in the popliteal region.  The diagnosis was moderate tricompartmental DJD, synovial chondromatosis, calcified popliteal cyst in the popliteal region and anterior cruciate ligament (ACL) injury, left knee.  It was noted the Veteran was a retired investigator; he had retired in 1996, so he was no longer employed.  He noted that the effect on his usual daily activities was mild for shopping, recreation, bathing, and driving, and moderate for chores, exercise, traveling and dressing.  There was no affect for feeding, toileting or grooming.  

In February 2011 a medical opinion was requested for reconciliation of multiple diagnoses the Veteran had received.  The diagnoses were moderate tricompartmental DJD, synovial chondromatosis/calcified popliteal cyst in the popliteal region, and ACL injury, left knee.  It was concluded regarding the left knee that there was moderate patellar spurring and chondromalacia; superior patellar enthesophyte; 1.5 cm calcified synovial cyst/osteochondroma in the popliteal region; moderate narrowing of medial compartment with reactive change at medial tibial plateau; 2 mm medial subluxation of femoral condyle upon tibial plateau; ACL tear/strain; and medial collateral ligament (MCL) tear/strain with instability.  The rationale for this conclusion was that physical examination (positive Lachman's maneuver) and X-rays indicated instability and subluxation of the left knee consistent with an ACL and MCL injury. 

VA requested another medical opinion (addendum to the February 2011 VA medical opinion) concerning the severity of the Veteran's left knee instability in terms of whether it is slight or mild, versus moderate or severe.  In an April 2014 addendum, the opinion provider described the severity of the Veteran's left knee instability as moderate.

Additionally, pursuant to the Board's December 2014 remand directive for still further evaluation of the Veteran's left knee, including especially the instability component of it, the March 2015 VA examination of this knee revealed an abnormal or outside of normal range of motion; flexion was from 15 to 100 degrees and extension was 100 to 15 degrees.  At that range of motion it was difficult for the Veteran to climb and descend stairs, get out of a vehicle and perform exercise.  Pain was observed during the examination and it caused functional loss.  There was pain on weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was crepitus.  There was additional functional loss or range of motion after three repetitions due to pain, fatigue, and lack of endurance.  Range of motion after three repetitions was flexion from 20 to 90 degrees and extension from 90 to 20 degrees.  The Veteran was examined immediately after repetitive use over time, and pain and fatigability significantly limited functional ability.  Muscle strength was 5/5, however, and there was no muscle atrophy or ankylosis.  There was left knee joint instability.  Anterior instability (Lachman test) and posterior instability (posterior drawer test) were normal.  Medial instability (apply valgus pressure to knee in extension and with 30 degrees of flexion) was 1+ (0-5 mm).  Lateral instability (apply varus pressure to knee in extension and with 30 degrees of flexion) was 2+ (5-10 mm).  The Veteran wears a brace and uses a cane regularly.  Imaging studies of the knee confirmed degenerative or traumatic arthritis.  The examiner noted the Veteran would not be able to perform any job requiring constant motion or standing.  

Notably, of record at the time of the November 2010 VA examination, February 2011 medical opinion, April 2014 addendum, and most recent March 2015 VA examination was an October 2008 statement from the Veteran's private primary care physician noting he had been evaluated by an orthopedic surgeon at Kaiser Permanente Medical Group.  It was this physician's opinion that the Veteran's service-connected left knee disability had increased in severity and he had severe recurrent subluxation and instability in this knee that was not likely to improve.  This opinion asserting the Veteran has severe recurrent subluxation and instability of the left knee that was not likely to improve is of less probative value, however, as it is devoid of any explanation or supportive reasoning and the basis of the opinion cannot otherwise be deduced from this commenting physician's findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).

The Board therefore finds that the Veteran's left knee instability and subluxation instead are moderate, in comparison, as the VA examiners concluded when specifically asked to describe the extent of it, which in turn correlates to the existing 20 percent rating under DC 5257 rather than a higher 30 percent rating.  In the April 2014 addendum (to the February 2011 VA medical opinion), the severity of the Veteran's left knee instability was expressly described as moderate.  Similarly, the March 2015 examiner found medial instability of 1+ (0-5 mm), and lateral instability of 2+ (5-10 mm), representing at most moderate instability.  Based on this collective body of evidence, the Board thus does not find that a rating higher than 20 percent is warranted for the left knee instability.  Even though the Veteran continues to wear a brace and walk with a cane, the evidence on the whole does not suggest that he has severe difficulty with instability or subluxation such that a higher 30 percent rating is warranted under DC 5257.


The Board additionally has considered whether there is any other schedular basis for granting a higher rating, and in this regard reiterates that VA's General Counsel has held that a claimant may receive separate disability ratings for arthritis and instability of the knee under DCs 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63,604  (1997).  The Veteran already is being compensated separately, however, for left knee arthritis at 10 percent under DC 5010, and a higher rating under that DC is not warranted (also not under the DCs the rater is referred to, namely, DC 5260 for limitation of flexion and 5261 for limitation of extension).  In considering whether a higher rating is warranted for limitation of motion of the left knee, the Board sees that the Veteran does show decreased motion, both on flexion and extension.  But as mentioned he already has the separate 30 percent rating under DC 5261 to compensate him for the extent his left knee extension is limited.  A 30 percent rating is warranted when extension is limited to 20 degrees, and this was shown during the most recent March 2015 VA examination, so the basis for assigning this separate 30 percent rating on remand.  But in order to warrant a higher 40 percent rating under DC 5261, his left knee extension must be limited to 30 degrees, and this is not shown in the record at any time throughout the appeal period.  Therefore a higher rating under DC 5261 for limitation of leg extension is not warranted.

Moreover, at worst the Veteran's left knee flexion has been limited to 90 degrees, which still far exceeds the motion permissible in this direction for even the most minimum 0 percent (i.e., noncompensable) rating by 30 degrees.  See 38 C.F.R. § 4.71a, DC 5260, indicating even the most minimum 0 percent rating requires flexion limited to at least 60 degrees.  Obviously, higher (i.e., compensable) ratings under DC 5260 require even greater flexion limitation.  Consequently, the Veteran cannot receive a still additional separate rating for limitation of flexion, that is, apart from the separate rating he already has for the limitation of extension of his left knee.  See VAOPGCPREC 9-2004 (September 17, 2004).


There equally is no evidence of ankylosis or impairment of the tibia and fibula, so DCs 5256 and 5262 simply do not apply.  Ankylosis, as an example, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See also Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Although the Veteran has some limitation of flexion and more so extension, he still has knee motion in these directions, indeed, to at least 90 and 20 degrees, respectively.  See 38 C.F.R. § 4.71, Plate II, indicating that normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  Therefore, he still has a quantifiable range of motion.  His left knee resultantly is not, by definition, ankylosed.

The Court also has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Board need not address this matter because the Veteran as mentioned already has been granted a TDIU effectively as of April 9, 2004, and he has not contested the effective date.

Lastly, referral of this claim for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Rating Schedule are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Referral for extra-schedular consideration, however, is not warranted for the disability at issue.  A comparison of the Veteran's service-connected left knee disability and the rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His left knee disability is manifested by symptoms and functional impairment expressly addressed by the rating criteria, including especially his arthritic pain, consequent limitation of motion, and his instability and subluxation.  His symptoms and functional limitations are contemplated by, and indeed directly addressed in, sections 4.40, 4.45, and 4.59 of the regulations, as well as the relevant DCs (5003-5010, 5257, 5260 and 5261), which provide for compensation for painful and limited motion, also for instability and subluxation.  See Deluca and Mitchell.  Therefore, the Board finds that he does not have any symptoms or consequent functional limitations not accounted for in the ratings assigned under the schedular criteria.  See Thun, 22 Vet. App. at 115. 

There is no evidence suggesting that the Veteran's specific functional limitations, including with regards to pain and difficulty with climbing and descending stairs, getting out of a vehicle or performing exercise, are exceptional or unusual given the symptoms and functional impairment already compensated under the rating criteria.  Thus, such functional impairment is within the purview of the Rating Schedule even if not specifically mentioned in the applicable DCs.  Indeed, the schedular criteria generally do not set forth specific examples of functional impairment with regard to musculoskeletal disorders.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  As noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Therefore, as the evidence does not show that the Veteran's left knee disability is "exceptional" or "unusual" when compared with the rating criteria, the available schedular evaluations are adequate for rating purposes.

Accordingly, the first prong of the three-part Thun test is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extra-schedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996) see also 38 C.F.R. §§ 4.1, 4.15.  Consequently, referral for extra-schedular consideration is not warranted.  Id.  

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

The claim of entitlement to an initial rating higher than 20 percent for the left knee instability is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


